    Case 17-18810          Doc 159        Filed 01/03/19 Entered 01/03/19 11:55:50                    Desc Main
                                           Document     Page 1 of 29


                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    In re:                                                    Chapter 7

    CGI JOLIET, LLC, et al.,                                  Case No. 17-18810

    Debtors.                                                  Hon. Pamela S. Hollis

       COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION

    Name of Applicant:                              Shaw Fishman Glantz & Towbin LLC

    Authorized to Provide Professional              Gregg Szilagyi, chapter 7 trustee
    Services to:

    Date of Order Authorizing Employment:           December 14, 2017 (effective December 4, 2017)

    Period for Which Compensation is                January 11, 2018 through June 11, 2018
    Sought:

    Amount of Fees Sought:                          $371,630.00

    Amount of Expense Reimbursement                 $5,743.25
    Sought:

    This is a(n):                      Interim Application                               Final Application

    If this is not the first application filed herein by this professional, disclose as to all prior fee applications:
                                                   Total Requested                                  Any Amount
      Date Filed         Period Covered                                      Total Allowed
                                                 (Fees and Expenses)                              Ordered Withheld
        N/A1                    N/A                       N/A                 N/A                N/A
    Applicant:                                                      Shaw Fishman Glantz & Towbin LLC

    Date: January 3, 2019                                           By:      /s/ Ira Bodenstein
                                                                             One of its Members




1
  Shaw Fishman Glantz & Towbin LLC filed a final application for compensation and reimbursement of expenses
for its representation of the interim chapter 7 trustee, Peter Metrou. [Case No. 17-13886, Dkt. No. 1367].



ACTIVE\78782016.v2-1/3/19
    Case 17-18810        Doc 159      Filed 01/03/19 Entered 01/03/19 11:55:50                    Desc Main
                                       Document     Page 2 of 29


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    In re:                                                 Chapter 7

    CGI JOLIET, LLC, et al.,2                              Case No. 17-18810

    Debtors.                                               Hon. Pamela S. Hollis

                                      NOTICE OF APPLICATION

TO:          See Attached Service List

       PLEASE TAKE NOTICE that on January 17, 2019, at 11:00 a.m., the undersigned shall
appear before the Honorable Pamela S. Hollis, or whomever may be sitting in her place and stead,
in courtroom 644, United States Bankruptcy Court for the Northern District of Illinois, Eastern
Division, 219 S. Dearborn, Chicago, IL 60604 and will then and there present the First and Final
Application of Shaw Fishman Glantz & Towbin LLC for Allowance and Payment of Fees
and Reimbursement of Expenses as Counsel to Trustee, at which time you may appear if you
deem fit.

                                                     Respectfully submitted,

                                                     SHAW FISHMAN GLANTZ & TOWBIN LLC

    Dated: January 3, 2019                           By: /s/ Ira Bodenstein
                                                         One of its attorneys
    Robert M. Fishman (IL ARDC 3124316)
    Ira Bodenstein (IL ARDC 3126857
    David R. Doyle (IL ARDC 6303215)
    Shaw Fishman Glantz & Towbin LLC
    321 North Clark Street, Suite 800
    Chicago, IL 60654
    Phone: (312) 541-0151
    Fax: (312) 980-3888
    rfishman@shawfishman.com
    ibodenstein@shawfishman.com
    ddoyle@shawfishman.com



2
 The Debtors in these Chapter 7 Cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are CGI Joliet, LLC (7014), Currency Express, Inc. (2650), Raceway Central, LLC (2161),
Raceway Central Calumet Park LLC (2161), Raceway Central Chicago Heights LLC (2161), Raceway Central
Downers Grove LLC (2161), Raceway Central Joliet North LLC (2161), Raceway Central LLC North Valpo (2161),
and Raceway Central Wheaton LLC (2161).


ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50             Desc Main
                                   Document     Page 3 of 29


                                 CERTIFICATE OF SERVICE

       David R. Doyle certifies that he caused to be served a true copy of the above and foregoing
Notice of Application and First and Final Application of Shaw Fishman Glantz & Towbin
LLC for Allowance and Payment of Fees and Reimbursement of Expenses as Counsel to
Trustee, upon the attached Service List in the manner indicated on January 3, 2019.


                                                      /s/ David R. Doyle
Mailing Information for Case 17-18810
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service
for this case.

    •   David A Agay dagay@mcdonaldhopkins.com,
        mbrady@mcdonaldhopkins.com;bkfilings@mcdonaldhopkins.com
    •   Ronald Barliant ronald.barliant@goldbergkohn.com,
        kristina.bunker@goldbergkohn.com
    •   Ira Bodenstein ibodenstein@foxrothschild.com,
        plove@foxrothschild.com;chdocket@foxrothschild.com
    •   Scott R Clar sclar@cranesimon.com,
        mjoberhausen@cranesimon.com;asimon@cranesimon.com
    •   David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
    •   Michael M. Eidelman meidelman@vedderprice.com, ecfdocket@vedderprice.com;
        michael-eidelman-9405@ecf.pacerpro.com;7610@ecf.pacerpro.com
    •   Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
    •   Robert W Glantz rglantz@foxrothschild.com, orafalovsky@foxrothschild.com
    •   Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
    •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
    •   Peter J Roberts proberts@foxrothschild.com, cknez@foxrothschild.com
    •   Gregg Szilagyi gs@tailserv.com,
        gszilagyi@ecf.epiqsystems.com;gszilagyi@epiqtrustee.com
    •   Robert D Tepper rtepper@sabt.com,
        SummersM@ballardspahr.com;tsobieraj@satcltd.com
    •   William W Thorsness wthorsness@vedderprice.com,
        ecfdocket@vedderprice.com;ewatt@vedderprice.com;7610@ecf.pacerpro.com;william-
        thorsness-6297@ecf.pacerpro.com
    •   Brian R Zeeck bzeeck@hinshawlaw.com, cynthiablack@hinshawlaw.com

Email
Kelbon@BlankRome.com
ha.nguyen@usdoj.gov
gs@tailserv.com




                                                  2
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50   Desc Main
                                   Document     Page 4 of 29


U.S. Mail
Amari & Locallo
Amari & Locallo
218 N Jefferson Street
Chicago, IL 60661

Mark D Collins
Richards, Layton & Finger, P.A.
One Rodney Square
920 North King Street
Wilmington, DE 19801

Jeffrey S. Endick
Slevin & Hart, P.C.
1625 Massachusetts Ave. N.W.
Suite 450
Washington, DC 20036




                                              3
ACTIVE\78782016.v2-1/3/19
    Case 17-18810        Doc 159      Filed 01/03/19 Entered 01/03/19 11:55:50                    Desc Main
                                       Document     Page 5 of 29


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

    In re:                                                 Chapter 7

    CGI JOLIET, LLC, et al.,3                              Case No. 17-18810

    Debtors.                                               Hon. Pamela S. Hollis

    FIRST AND FINAL APPLICATION OF SHAW FISHMAN GLANTZ & TOWBIN LLC
       FOR ALLOWANCE AND PAYMENT OF FEES AND REIMBURSEMENT OF
                     EXPENSES AS COUNSEL TO TRUSTEE
             Shaw Fishman Glantz & Towbin LLC (“Shaw Fishman”), pursuant to §§ 330 of title 11 of

the United States Code (the “Bankruptcy Code”), Rules 2002(a)(6) and 2016 of the Federal Rules

of Bankruptcy Procedure (the “Rules”), and Local Rule 5082-1, hereby applies (the “Application”)

on a final basis for (i) allowance of fees for services rendered during the period of January 11,

2018 through June 11, 2018 (the “Application Period”) to Gregg Szilagyi, not individually, but

solely in his capacity as chapter 7 trustee of the above-captioned bankruptcy estates (the

“Trustee”), in the amount of $371,630.00 (the “Fees”) and reimbursement of expenses in the

amount of $5,743.25 (the “Expenses”), (ii) payment of the Holdback Amount (defined below), and

(iii) approval of the limited notice of the Application. In support of the Application, Shaw Fishman

respectfully states as follows:




3
 The Debtors in these Chapter 7 Cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are CGI Joliet, LLC (7014), Currency Express, Inc. (2650), Raceway Central, LLC (2161),
Raceway Central Calumet Park LLC (2161), Raceway Central Chicago Heights LLC (2161), Raceway Central
Downers Grove LLC (2161), Raceway Central Joliet North LLC (2161), Raceway Central LLC North Valpo (2161),
and Raceway Central Wheaton LLC (2161).


ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50         Desc Main
                                   Document     Page 6 of 29


                                      Jurisdiction and Venue

        1.      This Court has core jurisdiction over this matter pursuant to 11 U.S.C.

§§ 157(b)(2)(A), (B), and (M) and 28 U.S.C. § 1334. Venue is proper pursuant to 28 U.S.C.

§§ 1408 and 1409.

                                           Background

    A. Overview

        2.      On May 2, 2017, certain creditors of Central Grocers, Inc. (“Central Grocers”)

commenced an involuntary bankruptcy case against CGI under chapter 7 of the Bankruptcy Code

in the United States Bankruptcy Court for the Northern District of Illinois.

        3.      On May 4, 2017, each of the following entities filed voluntary petitions under

chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of

Delaware (the “Delaware Court”): Central Grocers, CGI Joliet, LLC (“CGI Joliet”), Currency

Express, Inc. (“Currency Express”), Raceway Central, LLC (“Raceway Central”), Raceway

Central Calumet Park LLC (“Raceway Calumet”), Raceway Central Chicago Heights LLC

(“Raceway Heights”), Raceway Central Downers Grove LLC (“Raceway Downers”), Raceway

Central Joliet North LLC (“Raceway Joliet”), Raceway Central LLC North Valpo (“Raceway

Valpo”), Raceway Central Wheaton LLC (“Raceway Wheaton”), Strack and Van Till Super

Market (“Strack”), and SVT, LLC (“SVT”) (collectively, the “Debtors”).

        4.      On June 13, 2017, this Court directed that each of the Debtors’ bankruptcy cases

pending in the Delaware Court be transferred to this Court and that those cases be consolidated

with Central Grocers’ pending case.




                                                 2
ACTIVE\78782016.v2-1/3/19
 Case 17-18810          Doc 159     Filed 01/03/19 Entered 01/03/19 11:55:50             Desc Main
                                     Document     Page 7 of 29


        5.       On November 30, 2017, the Court entered an order [Dkt. No. 1085] (the

“Conversion Order”) converting the Debtors’ bankruptcy cases from chapter 11 to chapter 7 of the

Bankruptcy Code, effective as of December 4, 2017 at 3:00 p.m. (CT).

        6.       On December 4, 2017, the United States Trustee for Region 11 appointed Peter N.

Metrou as interim chapter 7 trustee (the “Interim Trustee”) for the bankruptcy estates of all of the

Debtors.

        7.       At the subsequent § 341 meeting of creditors on January 11, 2018, the creditors

elected new chapter 7 trustees (the “Trustee Election”) for all of the Debtors’ bankruptcy estates,

as follows:

              a. Gregg Szilagyi was elected Trustee of the bankruptcy estates of CGI Joliet,
                 Currency Express, Raceway Central, Raceway Calumet, Raceway Heights,
                 Raceway Downers, Raceway Joliet, Raceway Valpo, and Raceway Wheaton (the
                 “Raceway Debtors”).

              b. Howard Samuels (the “CGI Trustee”) was elected trustee of the bankruptcy estates
                 of Central Grocers, Strack and SVT (the “CGI Debtors”).

    B. Retention of Shaw Fishman

        8.       On December 11, 2017, the Interim Trustee filed the Application of Trustee for

Authority to Employ Shaw Fishman Glantz & Towbin LLC as Counsel [Dkt. No. 1096] (the

“Retention Application”). In the Retention Application, the Trustee sought approval of his

retention of Shaw Fishman as general bankruptcy counsel pursuant to §§ 327 and 330 of the

Bankruptcy Code. The Trustee proposed that Shaw Fishman render the following services:

              a. Advise the Trustee with respect to his duties and powers in the Cases;

              b. Assist the Trustee in his investigation of the acts, conduct, assets, liabilities, and
                 financial condition of the Debtors;

              c. Assist and advise the Trustee with respect to the liquidation of property of the
                 Estate, including rendering real estate services as required;



                                                    3
ACTIVE\78782016.v2-1/3/19
 Case 17-18810          Doc 159     Filed 01/03/19 Entered 01/03/19 11:55:50            Desc Main
                                     Document     Page 8 of 29


              d. Assist the Trustee in operating the business on a limited basis (as authorized by the
                 Court);

              e. Assist the Trustee in connection with employee issues;

              f. Assist and advise the Trustee in his pursuit of avoidance actions, claims resolution
                 and other causes of action; and

              g. Perform such other legal services (specifically not including securities and tax
                 services) as may be required and in the best interest of the Estate.

        9.       On December 14, 2017, the Court granted the Retention Application and approved

the retention of Shaw Fishman as general bankruptcy counsel to the Interim Trustee in all of the

jointly administered cases, effective as of December 4, 2017. [Dkt. No. 1114].

        10.      After the Trustee Election, on January 25, 2018, Shaw Fishman filed the

Uncontested Motion of Shaw Fishman Glantz & Towbin LLC to Withdraw as Counsel for Chapter

7 Trustee of SVT, LLC, Central Grocers, Inc., and Strack and Van Til Super Market, Inc. [Dkt.

No. 1250] (the “Motion to Withdraw”). In the Motion to Withdraw, Shaw Fishman explained that,

although Shaw Fishman had agreed to continue representing the Trustee (in his capacity as Trustee

of the Raceway Debtors), the parties had determined that it would be appropriate for Shaw Fishman

to seek leave to withdraw as counsel to the CGI Trustee.

        11.      On February 15, 2018, the Court entered an order [Dkt. No. 1320] granting the

Motion to Withdraw and withdrawing the appearances of the attorneys at Shaw Fishman on behalf

of the CGI Trustee.

    C. Interim Compensation Procedures

        12.      On February 12, 2018, the Trustee filed the Motion of Raceway Trustee for Order

Establishing Procedures for Interim Compensation and Reimbursement of Professionals [Dkt. No.

1280] (the “Fee Procedures Motion”).




                                                   4
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50              Desc Main
                                   Document     Page 9 of 29


        13.     On February 15, 2018, the Court entered an Order Granting Motion of Raceway

Trustee for Order Establishing Procedures for Interim Compensation and Reimbursement of

Professionals [Dkt. No. 25] (the “Fee Procedures Order”), which granted the relief sought in the

Fee Procedures Motion.

        14.     Under the Fee Procedures Order, the Trustee’s professionals may serve a Monthly

Statement (as defined in the Fee Procedures Order) seeking interim compensation and

reimbursement of expenses for the previous month. (Fee Procedures Order ¶ 3.a.) The Monthly

Statement must generally describe the services provided during the applicable period and provide

an itemization of all expenses for which reimbursement is sought. (Id.) The Fee Procedures Order

requires the professional to serve the Monthly Statement on the following parties (the “Notice

Parties”): (i) the Trustee; (ii) the Trustee’s counsel; (iii) the Office of the United States Trustee;

and (iv) counsel to PNC Bank, N.A. (Id.)

        15.     The Fee Procedures Order grants the Notice Parties 14 days to review the Monthly

Statement and, if necessary, serve an objection (the “Objection Period”). (Fee Procedures Order

¶ 3.c.) At the expiration of the Objection Period, the Fee Procedures Order permits the Trustee to

pay the lesser of either (i) 80% of the fees and 100% of the expenses requested in the Monthly

Statement or (ii) 80% of the fees and 100% of the expenses requested in the Monthly Statement

that are not the subject of an Objection (an “Interim Payment”). (Id.).

        16.      During the Application Period, Shaw Fishman served Monthly Statements on the

Notice Parties in connection with the Fees and Expenses sought by this Application, as set forth in

the following chart. Copies of the Monthly Statements are attached hereto as Group Exhibit A.

 Month                        Total Fees     Total Expenses    Interim Payment      20% Holdback
 January–February 2018       $158,028.50           $2,109.40         $128,532.20       $31,605.70
 March 2018                   $92,028.00            $654.01           $74,316.41       $18,365.60
 April 2018                   $47,612.50           $1,437.84          $39,527.84        $9,522.50


                                                  5
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50           Desc Main
                                  Document      Page 10 of 29


 Month                        Total Fees   Total Expenses    Interim Payment     20% Holdback
 May–June 11, 2018            $73,961.00         $1,542.00          $60,710.80      $14,792.20
 Total                       $371,630.00         $5,743.25         $303,087.25      $74,286.00


No party submitted an objection to any the Monthly Statements. Accordingly, the Trustee paid

Shaw Fishman the Interim Payments set forth above.

        17.     The Fee Procedures Order permits the Trustee’s professionals to file an interim

application every four (4) months for Court approval and allowance of the compensation and

reimbursement of expenses sought in the Monthly Statement for the previous four-month period.

                                        Relief Requested

        18.     Shaw Fishman respectfully requests that the Court (i) allow the Fees and Expenses

on a final basis and (ii) authorize the Trustee to pay Shaw Fishman the remaining 20% of the Fees

held back pursuant to the Fee Procedures Order, or $74,286.00 (the “Holdback Amount”).

        19.     Although Shaw Fishman rendered services to all of the Raceway Debtors during

the Application Period, certain services only benefitted the estate of a particular Raceway Debtor

(the “Specific Services”), while other services benefitted the estates of all the Raceway Debtors.

Accordingly, Shaw Fishman allocated the Fees and Expenses for the Specific Services either to

the applicable Raceway Debtor, or to an “umbrella category” for services that benefitted all of the

Raceway Debtors (the “Umbrella Services”).

        20.     For the Umbrella Services, Shaw Fishman proposes assessing the fees and expenses

against the estates of all of the Raceway Debtors proportionally according to the allocation

percentages in the Order Authorizing and Approving Allocation of Proceeds of the Global

Settlement [Dkt. No. 989] (the “Allocation Order”), as modified by the Order Granting, in Part,

Motion of Raceway Trustee to (I) Modify the Allocation Order and the Allocation Analysis

Approved Thereby; (II) Modify the Definition of “Net Proceeds” Approved by the Settlement

                                                6
ACTIVE\78782016.v2-1/3/19
       Case 17-18810       Doc 159       Filed 01/03/19 Entered 01/03/19 11:55:50                   Desc Main
                                         Document      Page 11 of 29


   Order; and (III) Grant Other Appropriate Relief [Dkt. No. 149] (the “Amended Allocation

   Order”), as adjusted to reallocate the percentages of the CGI Debtors.4 The following chart

   summarizes the Fees and Expenses incurred by Shaw Fishman and the proposed assessment of the

   Umbrella Services.

TOTAL                  Specific Fees     Specific       Allocation       Umbrella         Umbrella        Total
                                         Expenses       Percentage       Fee              Expense         Assessment
                                                                         Allocation       Allocation
CGI Joliet, LLC                 $0.00          $0.00           68.66%     $121,394.73         $586.45      $121,981.18
Currency Express                $0.00          $0.00            0.00%           $0.00           $0.00            $0.00
Raceway Calumet            $23,440.00         $17.00            2.51%       $4,432.26          $21.41       $27,910.67
Raceway Valpo                   $0.00          $0.00            6.13%      $10,834.42          $52.34       $10,886.76
Raceway Downers            $18,419.00       $181.47             5.71%      $10,095.71          $48.77       $28,744.95
Raceway Central            $59,479.00      $2,764.34            2.51%       $4,432.26          $21.41       $66,697.01
Raceway Heights            $18,289.00       $183.68             4.60%       $8,125.81          $39.26       $26,637.75
Raceway Joliet             $37,371.00      $1,325.36            5.29%       $9,357.00          $45.20       $48,098.56
Raceway Wheaton            $37,834.00       $417.30             4.60%       $8,125.81          $39.26       $46,416.37
Umbrella Services         $176,798.00       $854.10
Total                     $371,630.00      $5,743.25          100.00%     $176,798.00         $854.10      $377,373.25

           21.      Throughout the Application Period, Shaw Fishman provided 761.9 hours of

   professional services to the Raceway Debtors with a value of $371,630.00. All of the services for

   which compensation is requested were consistent in scope to those outlined in the Retention

   Application and were necessarily rendered after due consideration of the expected costs and

   anticipated benefits of such services.

           22.      In an effort to provide the Court and parties in interest with understandable

   information concerning the amount and nature of Shaw Fishman’s services during the Application




   4
     The Monthly Statements were served prior to entry of the Amended Allocation Order, and as such, they proposed
   assessing the Fees for the Umbrella Services according to the allocation percentages set forth in the Allocation
   Order. Shaw Fishman proposes adjusting the assessments to reflect the allocations set forth in the Amended
   Allocation Order.

                                                          7
   ACTIVE\78782016.v2-1/3/19
    Case 17-18810        Doc 159       Filed 01/03/19 Entered 01/03/19 11:55:50                      Desc Main
                                       Document      Page 12 of 29


Period, and in compliance with Local Bankruptcy Rule 5082-1, Shaw Fishman has classified its

services into 23 separate categories, as follows:5

                     Category                                           Hours         Fees
                     Allocation and Settlement Agreement                  69.2 $43,024.00
                     Automatic Stay                                        0.8    $440.00
                     Case Administration                                  71.1 $38,703.00
                     Cash Collateral/DIP Financing                        29.3 $14,121.00
                     Creditors and Claims                                  7.6   $4,724.00
                     Estates' Claims Against Central Grocers              19.8 $10,718.00
                     Executory Contracts                                   0.5    $275.00
                     Fee Applications                                     19.5 $10,205.00
                     General Operations                                    51 $20,536.00
                     General Real Estate Taxes                            18.2   $9,322.00
                     Insurance                                            14.8   $8,140.00
                     Korellis Adversary                                   29.7 $13,385.50
                     Mechanic's Lien Claim                                37.1 $17,464.50
                     Motion to Lift Stay                                  61.9 $29,776.00
                     Pre-petition Litigation                               2.2   $1,210.00
                     Professionals Compensation Issues                     7.9   $3,589.00
                     Retention of Professionals                           24.3 $12,309.00
                     Sale of Assets                                      225.5 $101,329.00
                     Securing and Collecting Data                         23.1   $6,881.00
                     Substantive Consolidation                            31.8 $17,598.00
                     Tax Issues                                            8.9   $3,717.00
                     Trustee Election Matters                              0.8    $248.00
                     Utility Issues                                        6.9   $3,915.00
                     Total                                               761.9 $371,630.00

        23.      Detailed invoices (the “Invoices”) for each time category are attached hereto as

Exhibit B. The following are separate descriptions of each category, divided by the applicable

Raceway Debtor or the Umbrella Services, which generally describe the tasks performed (with the

exception of categories with fees of less than $2,000, which are fully described in the Invoices).

The Invoices provide detailed descriptions of all services rendered in each of the above categories

and the timekeeper, date and amount of time spent in each category. Summary charts for each



5
  Certain category titles, like Sale of Assets, were used multiple times in connection with Specific Services or were
billed as Umbrella Services. This chart aggregates the total hours and fees for each category.

                                                         8
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159     Filed 01/03/19 Entered 01/03/19 11:55:50            Desc Main
                                   Document      Page 13 of 29


category setting forth each professional who rendered services, the total time and value of services,

and the total dollar value are provided herein.

                            Allocation and Settlement Agreement Issues

        24.     Umbrella Services. This category relates to services provided in connection with

the Allocation Order and the Court-approved [Case No. 17-13886, Dkt. No. 988] settlement

between various secured creditors of the Debtors and the Official Committee of Unsecured

Creditors, and the distribution of proceeds from the settlement among the estates of the various

Debtors.

        25.     Specific tasks included: (i) reviewing and analyzing the Allocation Order, the

Motion of the Official Committee of Unsecured Creditors pursuant to Federal Rule of Bankruptcy

Procedure 9019(a) for Entry of an Order Approving Settlement and Compromise of Claims [Case

No. 17-13886, Dkt. No. 857] (the “Settlement Motion”), the Order Authorizing and Approving

Settlement Agreement by and amount the Secured Creditors and the Official Committee of

Unsecured Creditors of Central Grocers, Inc., et al., on behalf of Itself, each of the Debtors, and

Each of the Debtors’ Estates [Dkt. No 988] (the “Settlement Order”), the Motion of the Official

Committee of Unsecured Creditors for Entry of an Order, in Furtherance of the Global Settlement

with the Secured Parties, Approving the Allocation of Proceeds of the Global Settlement [Case

No. 17-13886, Dkt. No. 902] (the “Allocation Motion”), and the underlying settlement agreement

and other documentation; (ii) communicating with counsel to the Official Committee of Unsecured

Creditors regarding the Allocation Order; (iii) discussing the Settlement Motion, the Allocation

Motion, and the Allocation Order internally and with counsel to the CGI Trustee to understand its

impact on the estates of the Raceway Debtors; and (iv) drafting, reviewing and revising a motion




                                                  9
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159     Filed 01/03/19 Entered 01/03/19 11:55:50              Desc Main
                                   Document      Page 14 of 29


to modify certain provisions of the Settlement Motion, Settlement Order, Allocation Order and

adjust the allocation of the settlement proceeds set forth therein.

            Professional                         Hours                          Amount
    Ira Bodenstein                               27.5                                 $15,125.00
    Robert M. Fishman                            26.8                                 $20,100.00
    Robert W. Glantz                              8.1                                  $4,455.00
    Terence G. Banich                             6.6                                  $3,234.00
    TOTAL                                         69                                  $42,914.00

                                        Case Administration

        26.      Umbrella Services. This category includes services pertaining to general case

administration, including but not limited to, preparation for and participation in hearings, meetings,

telephone conferences and other activities where various subject matters were discussed, analyzed,

or otherwise acted upon. Specific tasks included: (i) conferring with the Trustee and other

professionals at Shaw Fishman regarding case strategy, immediate tasks to undertake, and the

transition from the Interim Trustee to the Trustee’s operation of the estates of the Raceway

Debtors; (ii) drafting, reviewing and revising a motion to authorize the Trustee to operate the

businesses of the Raceway Debtors; (iii) drafting, reviewing and revising a motion to amend the

case management procedures and related proposed order; (iv) attending the § 341 meeting of

creditors; (v) preparing a suggestion of bankruptcy for filing with state authorities; and (vi) drafting

proposed agendas in advance of omnibus hearings.

            Professional                         Hours                          Amount
    Ira Bodenstein                               45.8                                 $25,190.00
    Robert M. Fishman                             6.9                                  $5,175.00
    Robert W. Glantz                              8.3                                  $4,565.00
    David R. Doyle                                9.9                                  $3,663.00
    TOTAL                                        70.9                                 $38,593.00

                                  Cash Collateral/DIP Financing

        27.     Raceway Calumet. This category relates to the postpetition financing required by

Raceway Calumet, which as of the date of the Conversion Order, had no liquid assets and could

                                                  10
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159       Filed 01/03/19 Entered 01/03/19 11:55:50       Desc Main
                                     Document      Page 15 of 29


not fund the expenses necessary to maintain its real estate, the sole asset of the Raceway Calumet

estate. Ultimately the Trustee obtained Court authority to borrow money from the CGI Joliet estate

until Raceway Calumet’s real estate was sold.          Specific tasks in this category included:

(i) researching and advising the Trustee regarding his rights under § 364 of the Bankruptcy Code

and the permitted terms of the proposed financing; (ii) preparing a budget for the proposed

financing; (iii) drafting, reviewing and revising a motion for authority to obtain postpetition

financing and proposed order; (iv) communicating with creditors and the United States Trustee

regarding the proposed financing; and (v) preparing for and attending a hearing on the motion to

obtain the postpetition financing.

            Professional                       Hours                       Amount
    Ira Bodenstein                               7.2                                $3,960.00
    Robert M. Fishman                            2.0                                $1,500.00
    Robert W. Glantz                             6.8                                $3,740.00
    David R. Doyle                              13.3                                $4,921.00
    TOTAL                                       29.3                               $14,121.00

                                        Creditors and Claims

        28.     Umbrella Services. This category relates to meetings with counsel to various

creditors of the Raceway Debtors and responding to creditor inquiries.

            Professional                       Hours                       Amount
    Ira Bodenstein                               7.2                                $3,960.00
    Robert M. Fishman                            2.0                                $1,500.00
    Robert W. Glantz                             6.8                                $3,740.00
    David R. Doyle                              13.3                                $4,921.00
    TOTAL                                       29.3                               $14,121.00

            Professional                       Hours                       Amount
    Ira Bodenstein                              3.7                                 $2,035.00
    Robert M. Fishman                           2.9                                 $2,175.00
    David R. Doyle                              .2                                     $74.00
    TOTAL                                       6.8                                 $4,284.00




                                                 11
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159      Filed 01/03/19 Entered 01/03/19 11:55:50           Desc Main
                                    Document      Page 16 of 29


                            Estates’ Claims against Central Grocers, et al.

        29.     Umbrella Services.       This category relates to the Trustee’s investigation into

potential claims of the Raceway Debtors against the estates of the CGI Debtors. Specific tasks

included: (i) reviewing the bankruptcy schedules and statements of financial affairs filed by the

Raceway Debtors and other documentation; (ii) drafting, reviewing and revising proofs of claim

to be filed against the estates of the CGI Debtors; and (iii) analyzing the proofs of claim filed by

the CGI Debtors against the estates of the Raceway Debtors.

     Professional            Hours             Amount
 Ira Bodenstein                3.7               $2,035.00
 Robert M. Fishman             2.9               $2,175.00
 David R. Doyle                 .2                  $74.00
 TOTAL                         6.8               $4,284.00
                         Professional                             Hours             Amount
                        Ira Bodenstein                             1.7              $935.00
                         Peter Roberts                             15.8            $8,058.00
                      Robert M. Fishman                            2.3             $1,725.00
                           TOTAL                                   19.8            $10,718.00

                                           Fee Applications

        30.     Umbrella Services. This category includes services related to the preparation of

Monthly Statements and applications for allowance and payment of fees and reimbursement of

expenses by the Trustee’s professionals. Specific tasks included: (i) drafting, reviewing and

revising Shaw Fishman’s application for compensation and reimbursement of expenses in

connection with its representation of the Interim Trustee; (ii) preparing Monthly Statements; and

(iii) and creating a monthly template that automatically calculates the amounts payable under the

Fee Procedures Order by each of the Raceway Debtors.

             Professional                        Hours                        Amount
    Ira Bodenstein                                5.0                                $2,750.00
    Robert M. Fishman                             5.5                                $4,125.00
    David R. Doyle                                9.0                                $3,330.00
    TOTAL                                        19.5                               $10,205.00



                                                  12
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50            Desc Main
                                  Document      Page 17 of 29


                                      General Investigation

        31.     Umbrella Services.    This category includes services related to the Trustee’s

consolidation of the assets of the Raceway Debtors and investigation into their business operations.

Specific tasks included: (i) meeting with prepetition counsel to the Debtors and counsel to certain

creditors of the Raceway Debtors; and (ii) attending depositions of board members of Central

Grocers and members of the Central Grocers Cooperative taken by counsel to the CGI Trustee.

            Professional                       Hours                         Amount
    Ira Bodenstein                               9.2                                  $5,060.00
    David R. Doyle                              19.1                                  $7,067.00
    Charmala Donohue                            13.3                                  $3,591.00
    TOTAL                                      41.6                                  $15,718.00

        32.     Raceway Joliet. This category relates to the Trustee’s investigation into Raceway

Joliet’s business operations and the status of the bankruptcy case. Specific tasks in this category

included reviewing the tract search results on real estate owned by Raceway Joliet and analyzing

an alleged option to purchase the real estate that the adjoining landowner was attempting to

exercise.

             Professional                      Hours                         Amount
    Ira Bodenstein                              .3                                     $165.00
    Robert W. Glantz                            4.2                                   $2,310.00
    Patricia M. Fredericks                      1.1                                    $253.00
    TOTAL                                       5.6                                   $2,728.00

                                       General Operations

        33.      Umbrella Services.    This category includes services related to the business

operations of the Raceway Debtors, including communicating with the property manager of the

real estate of the Raceway Debtors and revising the successor trustee report to be filed by the

Trustee.




                                                13
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159      Filed 01/03/19 Entered 01/03/19 11:55:50            Desc Main
                                    Document      Page 18 of 29


            Professional                        Hours                         Amount
    Ira Bodenstein                               2.6                                   $1,430.00
    Robert W. Glantz                             1.2                                    $660.00
    TOTAL                                        3.8                                   $2,090.00

                                     General Real Estate Issues

        34.     Umbrella Services. This category includes services relating to the real estate of the

Raceway Debtors. Specific tasks included communicating with the retained real estate brokers

and counsel to various creditors regarding the status of the Trustee’s efforts to sell the real estate

of the Raceway Debtors.

              Professional                      Hours                         Amount
    Ira Bodenstein                               3.9                                   $2,145.00
    Patricia Fredericks                          .9                                     $207.00
    Robert M. Fishman                            .3                                     $225.00
    Robert W. Glantz                             5.4                                   $2,970.00
    TOTAL                                       10.5                                   $5,547.00

                                             Insurance

        35.      Umbrella Services. This category includes services relating to insurance coverage

of the estates of the Raceway Debtors. Specific tasks included: (i) communicating with the

Trustee, the CGI Trustee and various other professionals regarding insurance issues; (ii) analyzing

certificates of insurance and other documentation; and (iii) reviewing quotes for replacement

insurance from various brokers.

             Professional                       Hours                         Amount
    Ira Bodenstein                               1.3                                    $715.00
    Robert W. Glantz                            13.5                                   $7,425.00
    TOTAL                                       14.8                                   $8,140.00

                            Korellis Adversary and Mechanic’s Lien Claim

        36.     Raceway Central. This category relates to the mechanic’s lien claim asserted by

Korellis Roofing, Inc. (“Korellis”) for certain roofing work performed by Korellis on the “Tract

1” real estate owned by Raceway Central in Hammond, Indiana. Approximately $500,000 is



                                                 14
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50             Desc Main
                                  Document      Page 19 of 29


currently held in escrow after the sale of Tract 1 pending resolution of Korellis’ mechanic’s lien.

Korellis filed a motion for relief from the automatic stay to commence a foreclosure action in the

Indiana state court and obtain the escrowed proceeds. The Trustee filed a response brief opposing

the stay relief motion, and the Court ultimately denied the motion. Korellis then filed an adversary

proceeding against the Trustee (the “Adversary Proceeding”) to foreclose its mechanic’s lien and

for related relief. The Adversary Proceeding is currently pending before the Court.

        37.     Specific tasks in these categories included: (i) reviewing and analyzing Korellis’

recorded mechanic’s lien and related documentation; (ii) reviewing and analyzing Korellis’ motion

for relief from the automatic stay; (iii) drafting, reviewing and revising a response brief objecting

to the stay relief motion; (iv) reviewing and analyzing the reply brief filed by Korellis in support

of the stay relief motion; (v) preparing for and attending a hearing on the stay relief motion;

(vi) reviewing and analyzing the complaint filed by Korellis; (vii) researching affirmative defenses

and counterclaims under Indiana law and the Bankruptcy Code for the Trustee to assert in the

Adversary Proceeding; (viii) communicating with counsel for Korellis; (ix) meeting with the

Trustee to advise him of the status of the litigation and his defenses and counterclaims; and

(x) drafting, reviewing and revising the Trustee’s answer, affirmative defenses, and counterclaim.

            Professional                       Hours                         Amount
    David R. Doyle                              22.9                                  $8,473.00
    Ira Bodenstein                               8.9                                  $4,895.00
    Joseph Cohen                                27.2                                 $11,832.00
    Robert M. Fishman                            6.8                                  $5,100.00
    Robert W. Glantz                              1                                    $550.00
    TOTAL                                       66.8                                 $30,850.00

                                       Motion to Lift Stay

        38.     Raceway Joliet. This category relates to the motion for relief from the automatic

stay filed by North Windham Properties, LLC (“Windham”), as well as matters pertaining to

Windham’s claim that it held an option to purchase the real estate owned by Raceway Joliet.

                                                 15
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50            Desc Main
                                  Document      Page 20 of 29


Specific tasks in this category included: (i) conducting research under applicable state and federal

law regarding the enforceability of the restrictive covenants; (ii) reviewing and analyzing the

motion for relief from the automatic stay filed by Windham; (iii) preparing for and attending

related hearings before the Court; (iv) reviewing and revising a protective order requested by

Windham to govern documents produced by Windham in discovery; (v) negotiating with counsel

to Windham; (vi) reviewing appraisals related to the real estate; and (vii) advising the Trustee

regarding the status of the dispute with Windham and counseling on strategy.

             Professional                      Hours                         Amount
    Ira Bodenstein                             13.5                                   $7,425.00
    Robert M. Fishman                           2.7                                   $2,025.00
    Robert W. Glantz                           22.8                                  $12,540.00
    Allison Hudson                             22.9                                   $7,786.00
    TOTAL                                      61.9                                  $29,776.00

                               Professionals Compensation Issues

        39.     Umbrella Services. This category includes services relating to drafting, reviewing

and revising the Fee Procedures Motion, preparing for and attending a hearing on the Fee

Procedures Motion, and communicating with the Debtors’ Chief Restructuring Officer regarding

the fees awarded to the Debtors’ attorneys and the Official Committee of Unsecured Creditors.

             Professional                      Hours                         Amount
    Ira Bodenstein                              3.7                                   $2,035.00
    David R. Doyle                              4.2                                   $1,554.00
    TOTAL                                       7.9                                   $3,589.00

                                   Retention of Professionals

        40.     Raceway Calumet.      This category includes services related to the Raceway

Calumet estate’s retention of real estate tax counsel. Specific tasks in this category included:

(i) communicating with the proposed counsel and negotiating the terms of counsel’s retention; and

(ii) drafting, reviewing and revising an application to retain special counsel, a declaration of the

special counsel, and a proposed order.

                                                16
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50            Desc Main
                                  Document      Page 21 of 29


            Professional                       Hours                         Amount
    Ira Bodenstein                              7.1                                   $3,905.00
    TOTAL                                       7.1                                   $3,905.00

        41.      Raceway Heights. This category includes services related to the Raceway Heights

estate’s retention of real estate tax counsel.         Specific tasks in this category included:

(i) communicating with proposed counsel and negotiating the terms of counsel’s retention; and

(ii) drafting, reviewing and revising an application to retain special counsel, a declaration of the

special counsel, and a proposed order.

            Professional                       Hours                         Amount
    Ira Bodenstein                              3.9                                   $2,145.00
    Robert W. Glantz                            .3                                     $165.00
    TOTAL                                       4.2                                   $2,310.00

        42.      Raceway Joliet. This category includes services related to the Raceway Joliet

estate’s retention of a real estate appraiser.         Specific tasks in this category included:

(i) communicating with the real estate appraiser; and (ii) drafting, reviewing and revising an

application to employ the appraiser, as well as a related declaration and proposed order.

            Professional                       Hours                         Amount
    Ira Bodenstein                              1.1                                    $605.00
    David R. Doyle                              4.7                                   $1,739.00
    TOTAL                                       5.8                                   $2,344.00

        43.     Umbrella Services. This category relates to the Trustee’s retention of High Ridge

Partners (“High Ridge”) as property manager of the real estate of the Raceway Debtors. Specific

tasks included communicating with the Trustee and professionals at High Ridge regarding the

firm’s retention.

            Professional                       Hours                         Amount
    Ira Bodenstein                              3.5                                   $1,925.00
    Robert M. Fishman                           .3                                     $225.00
    Robert W. Glantz                            1.9                                   $1,045.00
    TOTAL                                       5.7                                   $3,195.00




                                                17
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50             Desc Main
                                  Document      Page 22 of 29


                                           Sale of Assets

        44.     Raceway Central. This category relates to the Trustee’s sale of certain real estate

owned by Raceway Central in Hammond, Indiana, a portion of which (“Tract 1”) had been sold

by Raceway Central prior to entry of the Conversion Order. Shaw Fishman represented the Trustee

in connection with the sale of the parcel commonly referred to as “Tract 2.” Specific tasks

included: (i) analyzing the Court’s order authorizing the sale of Tract 1; (ii) reviewing and

analyzing documents of record pertaining to the real estate; (iii) analyzing various secured claims

asserted against the real estate, including Korellis’ mechanic’s lien and certain real estate tax

claims; (iv) drafting the underlying sale documents relating to the sale of Tract 2; (v) drafting,

reviewing and revising a motion and proposed order for authority to sell Tract 2 under § 363 of

the Bankruptcy Code; (vi) resolving an issue with respect to redeeming unpaid real estate taxes on

the property owed to the Lake County, Indiana; (vii) preparing for and attending a hearing on the

sale motion; (viii) drafting, reviewing and revising closing documents in connection with closing

of the sale of Tract 2; and (ix) communicating with the title insurance company regarding the

closing.

              Professional                     Hours                         Amount
    Ira Bodenstein                               4.3                                  $2,365.00
    Patricia Fredericks                         18.6                                  $4,278.00
    Robert W. Glantz                            34.3                                 $18,865.00
    David R. Doyle                              2.5                                    $925.00
    TOTAL                                      59.7                                  $26,433.00

        45.     Raceway Heights. This category relates to Shaw Fishman’s representation of the

Trustee in the sale of real estate owned by Raceway Heights. Specific tasks in this category

included: (i) reviewing the offer to purchase the property; (ii) negotiating with the purchaser’s

attorney over the terms of the sale; (iii) reviewing due diligence and title documents; (iv) drafting

a purchase and sale agreement; (v) communicating with the title company regarding items


                                                 18
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50              Desc Main
                                  Document      Page 23 of 29


necessary for closing; (vi) drafting, reviewing and revising a motion for authority to sell the real

estate and related proposed order; (vii) reviewing and analyzing the title commitment;

(viii) responding to creditor inquiries regarding the sale; and (ix) preparing for and attending a

hearing on the sale motion.

              Professional                     Hours                           Amount
    Ira Bodenstein                               1.6                                   $880.00
    Patricia Fredericks                          6.1                                  $1,403.00
    Robert W. Glantz                            20.6                                 $11,330.00
    David R. Doyle                               2.7                                   $999.00
    TOTAL                                        31                                  $14,612.00

        46.     Raceway Downers. This category relates to Shaw Fishman’s representation of the

Trustee in the sale of real estate owned by Raceway Downers. Specific tasks in this category

included: (i) drafting a purchase and sale agreement; (ii) conferring with the Trustee regarding the

terms and conditions of the sale; (iii) communicating with the purchaser’s counsel regarding

revisions and amendments to the purchase and sale agreement; (iv) reviewing the title insurance

commitment; (v) drafting, reviewing and revising a motion for authority to sell the property and a

related proposed order; (vi) communicating with the title company regarding items necessary for

closing; and (vii) preparing for and attending a hearing on the sale motion.

              Professional                     Hours                           Amount
    Ira Bodenstein                               2.5                                  $1,375.00
    Patricia Fredericks                          4.7                                  $1,081.00
    Robert W. Glantz                            26.9                                 $14,795.00
    David R. Doyle                               2.4                                   $888.00
    TOTAL                                       36.5                                 $18,139.00

        47.     Raceway Wheaton. This category relates to Shaw Fishman’s representation of the

Trustee in the sale of real estate owned by Raceway Wheaton. Specific tasks in this category

included: (i) reviewing due diligence and title documents; (ii) communicating and negotiating with

counsel for the purchaser; (iii) reviewing the title insurance commitment; (iv) drafting, reviewing

and revising motion for authority to sell the real estate and related proposed order; (v) preparing

                                                19
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159      Filed 01/03/19 Entered 01/03/19 11:55:50                 Desc Main
                                    Document      Page 24 of 29


for and attending a hearing before the Court on the sale motion; (vi) preparing, revising and

finalizing closing documents; (vii) communicating with utility companies regarding obtaining

final bills; (viii) drafting a report of sale; (ix) coordinating the closing of the sale; and (x) conferring

with the Trustee regarding the status of the sale and advising him on various issues and

developments.

              Professional                         Hours                           Amount
    Ira Bodenstein                                  8.3                                     $4,565.00
    Patricia Fredericks                            24.0                                     $5,520.00
    Robert M. Fishman                               2.0                                     $1,500.00
    Robert W. Glantz                               37.1                                    $20,405.00
    David R. Doyle                                 15.2                                     $5,624.00
    TOTAL                                          86.6                                    $37,614.00

                                    Securing and Collecting Data

        48.     Umbrella Services. This category relates to the Trustee’s efforts to gather and

maintain the physical and electronic business records, emails and documents of the Debtors.

Specific tasks included: (i) meeting with Central Grocers’ information technology professionals to

understand the location and accessibility of the Debtors’ records and electronically stored

information; (ii) coordinating the collection and transfer of the Debtors’ records onto an online

platform; and (iii) communicating with counsel to the CGI Trustee to obtain records held by the

CGI Debtors.

            Professional                           Hours                           Amount
    Ira Bodenstein                                  2.3                                      $1,265.00
    Charmala Donohue                               20.8                                      $5,616.00
    TOTAL                                          23.1                                      $6,881.00

                                      Substantive Consolidation

        49.     Umbrella Services.       This category includes services related to the Trustee’s

investigation into the possibility of substantively consolidating the estates of the Raceway Debtors

and the CGI Debtors. Specific tasks included: (i) reviewing key legal authorities governing


                                                    20
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50             Desc Main
                                  Document      Page 25 of 29


substantive consolidation; (ii) meeting with prepetition counsel for the Debtors, as well as counsel

for various creditors of the Debtors and the CGI Trustee, to discuss substantive consolidation

issues; and (iii) analyzing loan documents and other transaction documents.

              Professional                      Hours                         Amount
    Ira Bodenstein                              20.1                                $11,055.00
    Peter J. Roberts                             9.3                                 $4,743.00
    Robert M. Fishman                            2.4                                 $1,800.00
    TOTAL                                       31.8                                $17,598.00

                                           Utility Issues

        50.     Umbrella Services. This category includes services related to the utilities providing

services to the Raceway Debtors. Specific tasks included: (i) investigating the utility escrow

account established by the Debtors prior to entry of the Conversion Order; (ii) reviewing utility

bills; and (iii) communicating with the property manager regarding utility issues.

            Professional                        Hours                         Amount
    Ira Bodenstein                               2.3                                   $1,265.00
    Robert M. Fishman                            .6                                     $450.00
    Robert W. Glantz                             3.4                                   $1,870.00
    TOTAL                                        6.3                                   $3,585.00

        51.     In summary, the total compensation sought for the services rendered by each

professional during the Application Period is as follows:

                    Professional           Hours        Rate                Fees
                    Allison Hudson           22.9       $340           $7,786.00
                    Bernard Thomas            0.8       $150            $120.00
                    Charmala Donohue         34.1       $270           $9,207.00
                    David R. Doyle          109.5       $370          $40,515.00
                    Ira Bodenstein          198.5       $550         $109,175.00
                    Joseph L. Cohen          27.2       $435          $11,832.00
                    Patricia M. Fredericks    65        $230          $14,950.00
                    Peter J. Roberts         25.1       $510          $12,801.00
                    Robert M. Fishman        61.5       $750          $46,125.00
                    Robert W. Glantz        210.7       $550         $115,885.00
                    Terence G. Banich         6.6       $490           $3,234.00
                                     Total 761.9                     $371,630.00



                                                 21
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159        Filed 01/03/19 Entered 01/03/19 11:55:50            Desc Main
                                      Document      Page 26 of 29


        52.     The hourly rates charged by Shaw Fishman compare favorably with the rates

charged by other Chicago metropolitan firms having attorneys and paralegals with similar

experience and expertise as the Shaw Fishman professionals providing services to the Trustee in

connection with the case. Further, the amount of time spent by Shaw Fishman with respect to the

case is reasonable given the difficulty of the issues presented, the time constraints imposed by the

circumstances, the amounts at stake, the sophistication and experience of opposing counsel and

the ultimate benefit to the estate.

        53.     Whenever possible, Shaw Fishman has conscientiously attempted to avoid having

multiple attorneys appear or confer on behalf of the Trustee. In certain circumstances, however,

it was necessary for more than one Shaw Fishman attorney to appear in Court at the same time.

Similarly, on certain occasions, Shaw Fishman had more than one attorney attend a meeting to

strategize on issues that had particular import on multiple areas of the cases. To the greatest extent

possible, meetings, court appearances, negotiations and other matters were handled on an

individual basis. Given the complexity of the issues involved, however, it was necessary for more

than one Shaw Fishman attorney to be involved in certain meetings and court appearances.

        54.     Many of the issues presented by the case have been legally and factually complex

and the amounts at stake significant. The results of Shaw Fishman’s efforts in this regard have

inured to the benefit of the estate and to the interests of its prepetition creditors. Given the criteria

set forth in § 330, namely (a) the nature, extent and value of the services; (b) the time spent; (c) the

rates charged for such services; (d) the performance of the services within a reasonable amount of

time commensurate with the complexity, importance and nature of the problem, issue or task

addressed; and (e) the reasonableness of the services based on the compensation charged by

comparably skilled practitioners in other bankruptcy and non-bankruptcy matters, Shaw Fishman



                                                   22
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159    Filed 01/03/19 Entered 01/03/19 11:55:50          Desc Main
                                  Document      Page 27 of 29


respectfully submits that the requested compensation represents a fair and reasonable amount that

should be allowed in full.

                                              Expenses

        55.     The aggregate amount of Expenses for which reimbursement is being sought is

$5,743.25. All of the expenses for which reimbursement is requested are expenses which Shaw

Fishman customarily recoups from its clients. An itemization of the Expenses is listed below:

                             Expense                         Amount
                             Conference Call                    $5.54
                             Federal Express                   $15.00
                             Filing Fees                     $556.00
                             Messenger                         $33.00
                             Mileage                           $65.27
                             Miscellaneous                     $25.70
                             Pacer                           $672.18
                             Late after-hours travel         $120.11
                             Postage                           $54.43
                             Title insurance                 $300.00
                             Westlaw                        $3,881.02
                             Working Meals                     $15.00
                             Total                          $5,743.25

        56.     All expenses incurred by Shaw Fishman incidental to its services were customary

and necessary.     All expenses were billed in the same manner as Shaw Fishman bills non-

bankruptcy clients. Further, the expenses for which reimbursement is sought constitute the types

and amounts previously allowed by bankruptcy judges in this and other judicial districts.

                                 Compliance with 11 U.S.C. § 504

        57.     Shaw Fishman merged with Fox Rothschild LLP, effective June 11, 2018. In

connection with the merger, Shaw Fishman assigned all of its accounts receives to Fox Rothschild,

including the Fees and Expenses sought by this Application. Shaw Fishman respectfully submits

that this arrangement complies with 11 U.S.C. § 504.



                                                  23
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159     Filed 01/03/19 Entered 01/03/19 11:55:50              Desc Main
                                   Document      Page 28 of 29


                                  Request for Shortened Notice

        58.     Rule 2002(a)(2) requires professionals to provide 21 days’ notice by mail of a

“proposed use . . . of property of the estate other than in the ordinary course of business, unless the

court for cause shown shortens the notice or directs another method of giving notice.” Fed. R.

Bankr. P. 2002(a)(2). Shaw Fishman has provided 14 days’ notice to the Notice Parties as required

by the Fee Procedures Order so that the Application may be heard at the January omnibus hearing.

Shaw Fishman respectfully requests that the Court approve this shortened notice for cause shown.

           WHEREFORE, Shaw Fishman requests the entry of an order, substantially in the form

 attached hereto, that:

        (a)     Approves and allows Shaw Fishman $371,630.00 in compensation and $5,743.25

in expense reimbursement for the Application Period on a final basis, substantially in the form of

the proposed order filed with the Application, to be assessed against the Debtors’ estates as

follows:

                a.   CGI Joliet, LLC                                   $121,981.18
                b.   Currency Express, Inc.                            $0.00
                c.   Raceway Central Calumet Park LLC                  $27,910.67
                d.   Raceway Central LLC North Valpo                   $10,886.76
                e.   Raceway Central Downers Grove LLC                 $28,744.95
                f.   Raceway Central, LLC                              $66,697.01
                g.   Raceway Central Chicago Heights LLC               $26,637.75
                h.   Raceway Central Joliet North LLC                  $48,098.56
                i.   Raceway Central Wheaton LLC                       $46,416.37

        (b)     Authorizes the Trustee to pay Shaw Fishman the Holdback Amount;

        (c)     Waives other and further notice of the hearing with respect to this Application for

cause shown; and

        (d)     Provides Shaw Fishman with such additional relief as may be appropriate and just

under the circumstances.



                                                  24
ACTIVE\78782016.v2-1/3/19
 Case 17-18810         Doc 159   Filed 01/03/19 Entered 01/03/19 11:55:50   Desc Main
                                 Document      Page 29 of 29


                                           Respectfully submitted,

                                           SHAW FISHMAN GLANTZ & TOWBIN LLC

 Dated: January 3, 2019                    By: /s/ Ira Bodenstein
                                               One of its attorneys
 Robert M. Fishman (IL ARDC 3124316)
 Ira Bodenstein (IL ARDC 3126857
 David R. Doyle (IL ARDC 6303215)
 Shaw Fishman Glantz & Towbin LLC
 321 North Clark Street, Suite 800
 Chicago, IL 60654
 Phone: (312) 541-0151
 Fax: (312) 980-3888
 rfishman@shawfishman.com
 ibodenstein@shawfishman.com
 ddoyle@shawfishman.com




                                            25
ACTIVE\78782016.v2-1/3/19
